EXHIBIT 10.8

 

MOSCOW CABLECOM CORP.

NON-QUALIFIED STOCK OPTION AGREEMENT

            This agreement (the "Agreement") made this ___ day of ______, 200__
between Moscow CableCom Corp., a Delaware corporation (hereinafter called the
"Corporation"), and Warren Mobley (hereinafter called the "Grantee").

            WHEREAS, the Moscow CableCom Corp. 2003 Stock Option Plan (as
amended as described below and as it may be amended from time to time hereafter
in accordance with its terms, the "Plan") was adopted by the Board of Directors
(the "Board") of the Corporation on September 2, 2003 and was approved by the
shareholders of the Corporation on October 27, 2003;

WHEREAS, amendments to the Plan were adopted by the Board on August 26, 2004 and
were approved by the shareholders of the Corporation on December 8, 2004;

            WHEREAS, the Corporation desires to provide the Grantee with an
opportunity to acquire or increase his proprietary interest in the business of
the Corporation and, through stock ownership, to possess an increased personal
interest in its continued success and progress;

            NOW, THEREFORE, in consideration of the promises, the mutual
covenants hereinafter set forth, and other good and valuable consideration, the
Corporation and the Grantee agree as follows:

            1.  Award of Option.  The Corporation hereby awards to the Grantee
as of December 9, 2004 (the "Grant Date"), as a matter of separate inducement
and agreement, and not in lieu of salary or any other compensation for services,
options to purchase an aggregate of Four Hundred Six Thousand, Three Hundred
Sixty Eight (406,368) shares of the Corporation's Common Stock, par value $.01
per share (the "Common Stock"), pursuant to the non-qualified stock option
provisions contained in Article III of the Plan, on the terms and conditions
hereinafter set forth, at the purchase price of $5.00 per share (such shares,
number of shares and purchase price being subject to adjustment as provided in
Section 4.2 of the Plan).

            2.  Terms of Plan.   The Plan, a copy of which is attached hereto,
is incorporated herein by reference and is made part of this Agreement as if
fully set forth herein.  All capitalized terms used in this Agreement shall have
the meaning assigned to them in the Plan unless provided otherwise in this
Agreement.  This Agreement is subject to, and the Corporation and the Grantee
agree to be bound by, all of the terms and conditions of the Plan as the same
exists at the time this Agreement was entered.  The Plan shall control in the
event there is any express conflict between the Plan and the terms hereof, and
on such matters that are not expressly covered in this Agreement.  Subsequent
amendments to the Plan shall not adversely affect the Grantee's rights under
this Agreement.

            3.  Exercise of Option.  The Non-Qualified Stock Options granted
pursuant to this Agreement (the "Options") will become are exercisable in
installments in accordance with the following schedule:

           

Options to Purchase

Become Exercisable

135,456 shares

At the first anniversary of the Grant Date

33,864 shares

At the end of each quarter between the first anniversary of the Grant Date and
the third anniversary of the Grant Date

           

            Such installments shall be cumulative, but each exercise must
encompass at least one installment or 100 shares of Common Stock, whichever is
less.  In the event the Grantee's exercise includes a fractional share, the
Corporation will not be required to issue a fractional share but will pay the
Grantee in cash the value of such fractional share.  All unexercised rights
shall lapse and forever terminate as of December 9, 2009.

Notwithstanding the foregoing, all of the Options shall become immediately
exercisable in full upon the occurrence of a "Change of Control."  For purposes
of this Agreement, "Change of Control" shall have the same meaning as in the
Employment Agreement between the Grantee and the Corporation dated the date
hereof (the "Employment Agreement"), a copy of which is attached hereto and made
a part hereof.

            4.  Termination of Employment.  (a)  Upon the effective date of the
termination of the Grantee's employment with the Corporation, any Options that
have not yet become exercisable shall immediately be cancelled and forfeited,
provided, however, that (i) if, during the first year immediately following the
Grant Date, such employment is terminated either (A) by the Corporation without
"Cause" or (B) by the Grantee for "Good Reason", then the Options that would
have otherwise become exercisable pursuant to Section 3 on the first anniversary
of the Grant Date if such termination had not occurred shall become immediately
exercisable; (ii) if, during the first year immediately following the Grant
Date, such employment is terminated by reason of Disability or death, then a
number of Options equal to (A) 33,864 multiplied by (B) the number of quarters
that have elapsed between the Grant Date and the date of such termination, shall
become immediately exercisable; and (iii) if, after the first anniversary of the
Grant Date, such employment is terminated either (A) by the Corporation without
"Cause" or (B) by the Grantee for "Good Reason", then the Options that would
have otherwise become exercisable pursuant to Section 3 on the next following
end of quarter if such termination had not occurred shall become immediately
exercisable. For purposes of this Agreement, "Cause" and "Good Reason" shall
have the respective meanings given to such terms in the Employment Agreement.

            (b)  Upon the termination of the Grantee's employment with the
Corporation other than by reason of Disability or death, the term of any then
outstanding Options held by the Grantee which are exercisable on the effective
date of such termination shall extend for a period ending on the earlier of the
date on which such Options would otherwise expire or three (3) months after such
termination, and such Options shall be exercisable to the extent that they were
exercisable immediately prior to such termination, as provided in Section 4(a). 
For purposes of this Agreement, "Disability" shall have the meaning given to
such term in Section 1.2(g) of the Plan.

            (c)  If the Grantee's employment with the Corporation is terminated
by reason of the Grantee's Disability, the term of any then outstanding Options
held by the Grantee shall extend for a period ending on the earlier of the date
on which such Options would otherwise expire or twelve (12) months after such
termination, and such Options shall be exercisable to the extent they were
exercisable immediately prior to such termination, as provided in Section 4(a). 
Grantee or his duly appointed legal representative shall have the right during
such exercise period to exercise any then exercisable Options in whole or in
part.

            (d)  If the Grantee's employment with the Corporation is terminated
by reason of the Grantee's death, the term of any then outstanding Options held
by the Grantee shall extend for a period ending on the earlier of the date on
which such Options would otherwise expire or twelve (12) months after such
termination, and such Options shall be exercisable to the extent they were
exercisable immediately prior to such termination, as provided in Section 4(a). 
The representative of Grantee's estate or beneficiaries thereof to whom the
Options have been transferred shall have the right during such exercise period
to exercise any then exercisable Options in whole or in part.

            5.  Manner of Exercise.  Full payment for the shares purchased shall
be made at the time of any exercise of an Option.  The purchase price shall be
payable to the Corporation in US Dollars either (i) in cash or by check, bank
draft, or postal or express money order, (ii) by surrender of shares of Common
Stock then owned by the Grantee having a Fair Market Value on the date of
exercise equal to the full purchase price, or (iii) by a combination of (i) and
(ii) above.  Surrender of shares of Common Stock shall be evidenced by delivery
of the certificate(s) representing such shares in such manner, and endorsed in
such form, or accompanied by stock powers endorsed in such form, as the
Committee may determine.  In the event the Grantee's exercise includes a
fractional share, the Corporation will not be required to issue a fractional
share but will pay the Grantee in cash the value of such fraction. 

            Subject to the terms and conditions hereof, the Options shall be
exercisable by notice to the Corporation on the form provided by the
Corporation, a copy of which is attached hereto.  In the event that the Options
are being exercised by any person or persons other than the Grantee, the notice
shall be accompanied by proof, satisfactory to the Corporation, of the right of
such person or persons to exercise any right under this Agreement.

            6.  Rights of Grantee.  In and of itself, the grant of any option in
any year shall give such Grantee neither any right to similar grants in future
years nor any right to be retained as an employee of the Corporation, such
employment being terminable to the same extent as if the Plan and this Agreement
were not in effect.  The right and power of the Corporation to dismiss,
discharge, or terminate such employment of, the Grantee is specifically and
unqualifiedly unimpaired by this Agreement.

            Neither the Grantee nor any other person legally entitled to
exercise any rights under this Agreement shall be entitled to any of the rights
or privileges of a stockholder of the Corporation with respect to any shares
which may be issuable upon any exercise pursuant to this Agreement, unless and
until a certificate or certificates representing such shares shall have been
actually issued and delivered to the Grantee or such person.

            7.  Non‑Transferability of Option.  Except as otherwise provided
herein, the Options and the rights and privileges conferred by this Agreement
may not be transferred, assigned, pledged or hypothecated in any way, other than
by will or the laws of descent and distribution, and an option shall be
exercisable during the Grantee's lifetime only by the Grantee or his duly
appointed legal representative or conservator.

            8.  Taxes and Withholding.  All payments to Grantee or to his duly
appointed legal representative or conservator shall be subject to any applicable
tax, community property, or other statutes or regulations of the United States
or of any state having jurisdiction thereof.  The Grantee or such representative
or conservator may be required to pay to the Corporation the amount of any
withholding taxes which the Corporation is required to withhold with respect to
the Options or their exercise.  In the event that such payment is not made when
due, the Corporation shall have the right to deduct, to the extent permitted by
law, from any payment of any kind otherwise due to such person all or part of
the amount required to be withheld.

            9.  Notices.  Each notice to the Corporation relating to this
Agreement shall be in writing and delivered in person or by registered mail to
the Corporation at its office, 405 Park Avenue, New York, NY 10022, to the
attention of the Chief Financial Officer.  All notices to the Grantee or other
person or persons then entitled to exercise any right pursuant to this Agreement
shall be delivered to the Grantee or such other person or persons at the
Grantee's address specified below or at such other address as the Grantee or
such other person may specify in writing to the Corporation by a notice
delivered in accordance with this paragraph.

            10.  Restriction on Shares.  The Corporation's obligation to issue
or deliver any certificate or certificates for shares of Common Stock pursuant
to the exercise of all or any portion of the Options, and the transferability of
shares acquired by the exercise of all or any portion of the Options, shall be
subject to all of the following conditions:

            (a)        Any registration or other qualification of such shares
under any state or federal law or regulation, or the availability of an
exemption from such registration or qualification, or the maintaining in effect
of any such registration or other qualification which the Corporation shall, in
its absolute discretion upon the advice of counsel, deem necessary or
advisable.  In this regard, the Corporation will use commercially reasonable
best efforts to prepare and file with the Securities and Exchange Commission a
Form S-8 registration statement under the Securities Act of 1933, as amended,
with respect to the shares to be issued upon the exercise of the Options as
promptly as reasonably practicable following the Grant Date.

            (b)        The obtaining of any other consent, approval or permit
from any state or federal governmental agency which the Corporation shall, in
its absolute discretion, upon the advice of counsel, determine to be necessary
or advisable.

     (c)        The furnishing by the Grantee to the Corporation of written
representations and warranties to the effect that that the Grantee has been
furnished with all such information concerning the business and affairs of the
Corporation as he has requested.

            (d)        Each stock certificate issued pursuant to the exercise of
all or any portion of the Options shall bear the following legend or any portion
thereof, to the extent applicable:

"THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO RESTRICTIONS, TERMS AND CONDITIONS CONTAINED IN THE MOSCOW
CABLECOM CORP. 2003 STOCK OPTION PLAN, AS AMENDED (THE "PLAN").  A COPY OF THE
PLAN IS ON FILE IN THE OFFICE OF THE SECRETARY OF MOSCOW CABLECOM CORP."

11.              Miscellaneous.

            (a)        Entire Agreement.  This Agreement, the Plan, and the
Employment Agreement (to the extent applicable) set forth the entire agreement
and understanding between the parties with respect to the Options.

            (b)        Amendment.  No provision of this Agreement may be amended
or otherwise modified except by an instrument in writing and signed by the
Corporation and the Grantee.

            (c)        Governing Law.  This Agreement shall be deemed to be a
Delaware contract, and all matters and issues collateral hereto will be governed
by and construed in accordance with the laws of the State of Delaware, U.S.A.,
without regard to principles governing conflicts of law.

            (d)        Waiver.  Any party may waive compliance by another with
any of the provisions of this Agreement, but any such waiver must be in
writing.  No failure or delay by any party hereto in exercising any right, power
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof or the exercise of any other right, power or
privilege.  No waiver of any provision hereof will be construed as a waiver of
any other provision or as a subsequent waiver of the same provision.

            (e)        Dispute Resolution.  Any dispute between the parties
hereto arising from or relating to the Options or this Agreement will be settled
in accordance with the terms of the dispute resolution provisions of Section 10
of the Employment Agreement.

            (f)         Headings.  The section headings of this Agreement are
for reference purposes only and are not to be given effect in the construction
or interpretation of this Agreement.

            (g)        Severability.  If any provision of this Agreement is
deemed invalid or unenforceable by the laws of the jurisdiction wherein it is to
be enforced, such provision will be considered divisible and such provision will
be deemed immediately amended and reformed to include only such portion thereof
as is enforceable by the court or other body having jurisdiction of this
Agreement; and the parties agree that such provision, as so amended and
reformed, will be valid and binding as though the invalid or unenforceable
portion had not been included herein.

            (h)        Benefit.  This Agreement shall inure to the benefit of
and be binding upon (i) the Corporation and each of its successors, and (ii) to
the extent specifically provided herein and in the Plan, the Grantee and the
Grantee's heirs, legal representatives, and successors.

            (i)         Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered will be an original, but all such counterparts will together
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

 




            IN WITNESS WHEREOF, this Agreement is executed by the Grantee and by
the Corporation through its duly authorized officer or officers as of the day
and year first above written.

                                                                                   
GRANTOR:

                                                                                   
MOSCOW CABLECOM CORP.

                                                                                   
By____________________________

                                                                                   
Its:  ________________

                                                                                   
GRANTEE:

                                                                                   
_______________________________

                                                                                   
_______________________________

                                                                                   
Social Security No.

Attachments:

Moscow CableCom Corp. 2003 Stock Option Plan

Employment Agreement between the Grantee and the Corporation dated the date
hereof.

 

 




LETTER OF NON-QUALIFIED STOCK OPTION EXERCISE

                                                                                                               
Dated____________ __, _____

Moscow CableCom Corp.
405 Park Avenue
New York, NY 10022
Attention:  Chief Financial Officer
 

 

Ladies and Gentlemen:

                I wish to purchase _________ shares of Common Stock pursuant to
the option granted to me on ______ __, 200_ under the Moscow CableCom Corp. 2003
Stock Option Plan.

                The purchase price for these shares is $5.00 per share.  I am
paying the aggregate exercise price of $_______.__ as follows:

                ______ (a)  My check payable to Moscow CableCom Corp. in the
amount of $_____________ in payment of the purchase price is enclosed. 

                ______ (b)  Certificate(s) for _____ shares of the Common Stock
of Moscow CableCom Corp. properly endorsed to Moscow CableCom Corp. is/are
enclosed.

                ______ (c)  A combination of (a) and (b) above aggregating the
aggregate purchase price.

                Please issue the stock certificate(s) for these shares in my
name as follows:

_________________________________________________

                                                                Name**

_________________________________________________

_________________________________________________

                                                                Address

_________________________________________________

                                                               Social Security
Number

                                                                              

 

 Sincerely yours,

  ________________________________________

   Signature

   (___) ________________(___) ____________
    Office Telephone/Home Telephone




--------------------------------------------------------------------------------

     **  If you wish to have the shares issued in your name and that of another
person jointly, we suggest that the following form be used: "(Your name) and
(name of other person), as joint tenants with right of survivorship."